t c memo united_states tax_court steven john rennie petitioner v commissioner of internal revenue respondent docket no 2539-o2l filed date steven john rennie pro_se john w strate for respondent memorandum opinion gerber judge respondent in a motion filed on date moved for summary_judgment on the questions of whether respondent may proceed with collection and whether a sec_6673' penalty should be imposed against petitioner with respect all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - to the penalty respondent contends that petitioner instituted these proceedings primarily for purposes of delay petitioner’s objection to respondent’s motion for summary_judgment was filed on date on that same date a hearing was held at the san francisco california trial session of the court at which time the parties’ positions were heard petitioner’s primary position is that respondent did not meet the requirements of sec_6330 that in any event petitioner is not obligated to pay any federal tax and because he is not obligated to pay tax he did not bring this proceeding for purposes of delay background on date petitioner’s federal individual_income_tax_return was filed the tax form petitioner submitted contained zeros in all pertinent places provided for the reporting of income in the box for reporting withholding_tax petitioner reported dollar_figure which was evidenced by an attached form_w-2 wage and tax statement the form_w-2 also reflected that dollar_figure in wages was paid to petitioner by the desert palace inc d b a caesar’s palace las vegas nevada also attached to the return was a two-page pro forma document that states numerous reasons why petitioner should not be obligated to pay any federal_income_tax included in the reasons are the contentions that no section of the internal_revenue_code establishes an income_tax_liability taxes are voluntary the privacy_act notice contained in an internal_revenue_service booklet on tax returns informs petitioner that he is not required to file no assessment had been made against petitioner for tax the word income is not defined in the internal_revenue_code petitioner also cited several cases that he contended supported his position the propositions he advances have been rejected on numerous occasions and labeled frivolous and well-worn protester arguments nothing would be served by cataloging and addressing petitioner’s contentions and case citations see fox v commissioner tcmemo_1996_79 nieman v commissioner tcmemo_1993_533 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir see also 737_f2d_1417 5th cir where in similar circumstances the court remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit respondent examined petitioner’s return and determined that petitioner had dollar_figure in gambling winnings which were not reported in addition to the dollar_figure in wages reflected on his form_w-2 but not reported as wages on the return on date respondent mailed a statutory_notice_of_deficiency to q4e- petitioner and ina date letter responding to the notice petitioner acknowledged receipt of it and raised numerous objections to it petitioner however did not petition this court with respect to the notice in the notice respondent had determined a dollar_figure income_tax deficiency and a dollar_figure penalty under sec_6662 and b on date respondent issued a final notice---notice of intent to levy and notice of your right to a hearing to petitioner with respect to his tax_liability in a date letter petitioner requested a hearing the appeals officer contacted petitioner and a date was set for a hearing the hearing was held on date and petitioner and the appeals officer each made a tape recording of the conversation petitioner contended that all of the administrative procedures had not been met and he also sought to challenge the underlying tax_liability the appeals officer provided petitioner with a literal transcript of his tax account for the tax_year which reflected the steps taken by respondent before and after assessment and up until the time of the hearing after the transcript was presented petitioner contended that the presentment was not in accord with the law because the statute required that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met - - apparently petitioner argued that the secretary must personally meet the verification requirement petitioner also contended that although he is required to comply with the statutes and regulations he does not have to comply with caselaw petitioner admitted that he did not read any of the cases interpreting the statutes and regulations petitioner also argued that respondent had not shown him the particular laws that expressly state that income is taxable to individuals or that define the term income there was also a discussion of the statutory_notice_of_deficiency petitioner admitted that he had received the document that the appeals officer described as the statutory_notice_of_deficiency but petitioner contended that it was not a legal notice_of_deficiency because it was not signed by the secretary or an authorized designee petitioner also made the same argument with respect to whether the notice for payment was a proper notice_and_demand for payment accordingly although petitioner received all of the documents that respondent is regquired to provide before pursuing collection petitioner generally contended that the documents are defective for lack of the secretary’s signature or that they are on the wrong form in that regard petitioner argued that respondent was required to use a particular form in order to satisfy the notice_and_demand requirement of the statute - - petitioner referenced procedural guidelines issued by the department of the treasury more than years ago that referenced the form that petitioner argued must be used by respondent in his petition filed with this court petitioner alleged that the date hearing with appeals was lawless and erroneous he also contended that collection was not appropriate and that respondent had not made a valid assessment at the appeals hearing petitioner did not raise any of the categories for relief set forth in sec_6330 a which include spousal defenses challenges to collection actions and collection alternatives discussion respondent seeks summary_judgment with respect to whether he may proceed to collect certain outstanding tax_liabilities of petitioner and whether petitioner should be held liable fora penalty under sec_6673 rule provides for summary_judgment to be granted with respect to part or all of the legal issues in controversy if there is no genuine issue as to any material fact see sunstrand corp v commissioner 98_tc_518 affd 17_f3d_965 7th cir in that regard summary_judgment is intended to expedite litigation and avoid - jj - unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 there is no genuine issue as to any material fact in this case respondent pursuant to sec_6331 was seeking to levy on petitioner’s property in accord with sec_6330 a and d respondent provided petitioner with a final notice_of_intent_to_levy which also included notice of petitioner’s right to an administrative appeal of respondent’s decision to collect the tax in that regard the commissioner cannot collect by levy without the opportunity for a taxpayer to seek an administrative review of the determination to proceed with collection and or the opportunity for judicial review of the administrative determination davis v commissioner t1t c petitioner opted for an administrative appeal and after respondent’s decision to go forward with collection he sought review by this court petitioner did not file a petition upon the issuance of the notice_of_deficiency so he is afforded review solely on the question of abuse of respondent’s discretion because the validity of the underlying liability is not at issue sec_6330 b 114_tc_604 because petitioner is not entitled to question the underlying tax_liability his administrative hearing is limited --- - to collection issues including spousal defenses the appropriateness of respondent’s intended collection action and a possible alternative to collection petitioner questioned the appropriateness of respondent’s proposed collection action by questioning whether the appeals officer had satisfied the verification requirement of sec_6330 petitioner contends that respondent used incorrect forms for the notice_and_demand and otherwise failed to meet the requirement because the secretary did not personally verify the liability at the appeals_conference petitioner was provided with a literal transcript of his account which detailed information underlying the assessment of the tax in question petitioner does not question whether all of the steps had been taken or performed in effect he questions the genuineness or authenticity of the documents respondent used to meet the statutory requirements sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement waqner v commissioner tcmemo_2002_180 see also 118_tc_365 in addition it has been held that t he form on which a notice and assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 ’ 953_f2d_531 9th cir quoting 908_f2d_521 9th cir accordingly we find petitioner’s arguments to be specious and without merit from the transcript of petitioner’s appeals_conference it is clear that respondent’s appeals officer met the letter and spirit of the statutory requirement to provide a full and fair hearing in addition petitioner was provided with documents that satisfied respondent’s verification requirement accordingly we hold that respondent has not abused his discretion in determining to proceed with collection as set forth in the date final notice--notice of intent to levy and notice of your right to a hearing sent to petitioner with respect to the tax_liability finally respondent has moved for a penalty under sec_6673 on the ground that petitioner’s arguments are frivolous and that he instituted and maintained this proceeding merely for delay sec_6673 provides that this court may impose a penalty not to exceed dollar_figure where it finds that a taxpayer’s position in the proceeding is frivolous and or that the proceeding was instituted and maintained primarily for delay sec_6673 penalties may be imposed in a lien and levy case 115_tc_576 in addition to questioning the authenticity of respondent’s documentation petitioner has interposed protester arguments which have on numerous occasions been rejected by the courts -- - in order to support his arguments petitioner has selectively picked phrases out of context from statutes and rulings in so doing petitioner has chosen to ignore more current or complete statements of the law in that same vein petitioner has chosen to ignore and or not follow case precedent and interpretation of the statutory law under these circumstances we are convinced and hold that petitioner’s position in this proceeding is frivolous and has been interposed primarily to protest the tax laws of this country and or to delay collection activity by respondent accordingly we hold that petitioner is liable for a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
